Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

    RICK LANNI,

           Plaintiff,

    v.                                                       Case No:

    MIDLAND CREDIT MANAGEMENT,
    INC.,
                                                             DEMAND FOR JURY TRIAL
          Defendant.
    _____________________________/


          PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

           COMES NOW, Plaintiff, RICK LANNI (“Mr. Lanni” or “Plaintiff”), by and

    through the undersigned counsel, and hereby sues and files this Complaint and Demand

    for Jury Trial with Injunctive Relief Sought against Defendant, MIDLAND CREDIT

    MANAGEMENT, INC. (“Defendant”), and in support thereof states as follows:

                                              Introduction

           1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

    by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Fair Debt Collection Practices

    Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer Collection

    Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect such Debt

    by continuing to send collection letters to Mr. Lanni after Mr. Lanni demanded in writing

    that Defendant cease all communication with him, which can reasonably be expected to

    harass Mr. Lanni.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Lanni v. Midland Credit Management, Inc.
                                                Page 1 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 2 of 7




                                         Jurisdiction and Venue

            2.      This Court has subject matter jurisdiction over the instant case arising

    under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

            3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

    § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

    giving rise to the claims occurred in this judicial district.

                                                   Parties

            4.      Plaintiff, Mr. Lanni, was and is a natural person and, at all times material

    hereto, is an adult, a resident of Palm Beach County, Florida, a “consumer” as defined by

    15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. § 559.55

    (8).

            5.      At all times material hereto, Defendant was and is a corporation with its

    principle place of business in the State of FL and its registered agent, Corporation Service

    Company, located at 1201 Hays Street, Tallahassee, FL 32301.

                                            Statements of Fact

            6.      Under information and belief, Mr. Lanni opened a credit card account with

    Credit One Bank, N.A. for personal or household purposes (“Account”).

            7.      Sometime thereafter, Mr. Lanni encountered financial difficulties and fell

    behind on his payments toward the Account and incurred an outstanding balance owed

    thereunder (“Debt”).

            8.      The Account was then sold, transferred, or assigned to Defendant for

    collection purposes.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Lanni v. Midland Credit Management, Inc.
                                                 Page 2 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 3 of 7




            9.       On or around December 12, 2018, Mr. Lanni received a letter from

    Defendant in attempts to collect the Debt.

            10.      In response, on or around January 10, 2019, Mr. Lanni faxed a signed

    letter to Defendant that states, in relevant part:

                     “I am in receipt of your letter dated December 12, 2018. I
                     refuse to pay this debt.

                     Never call, write, or communicate with me or any friend or
                     family member in any manner ever again regarding this
                     account, unless it is in my favor that I am not obligated in
                     any way to pay any amounts.

                     All communications regarding this account are considered
                     harassment.”


                     See Exhibit A.

            11.       On February 25, 2019, despite Mr. Lanni’s demand, Defendant sent a

    collection letter directly to Mr. Lanni in connection of the Debt (“Collection Letter 1”).

    See Exhibit B.

            12.      Collection Letter 1 was individually addressed to Mr. Lanni, included a

    due date of April 1, 2019, demanded a total amount due of $581.91, stated that “this is a

    communication from a debt collector, this is an attempt to collect a debt and any

    information obtained will be used for that purpose,” and listed options for payment that

    include pay by phone or by mail using the payment coupon included therein. See

    Exhibit B.

            13.      Defendant’s Collection Letter 1 was sent to Mr. Lanni in an attempt to

    collect the Debt.



                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Lanni v. Midland Credit Management, Inc.
                                                  Page 3 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 4 of 7




           14.      Defendant has harassed Mr. Lanni by continuing to send collection letters

    to Mr. Lanni in attempts to collect a debt after Mr. Lanni demanded that Defendant cease

    all communication with respect to the Debt, which can reasonably be expected to harass

    Mr. Lanni.

                 Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)

           15.      Mr. Lanni re-alleges paragraphs 1-14 and incorporates the same herein by

    reference.

           16.      Mr. Lanni is a “consumer” within the meaning of the FDCPA.

           17.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

           18.      Defendant is a “debt collector” within the meaning of the FDCPA.

           19.      Defendant violated the FDCPA. Defendant’s violations include, but are

    not limited to, the following:

                 a. Defendant violated 15 U.S.C. § 1692c(c) by continuing to

                    send collection letters to Mr. Lanni after Mr. Lanni notified

                    the Defendant in writing that he refuses to pay the Debt and

                    demanded that Defendant cease further communication

                    with Mr. Lanni.

           20.      As a result of the above violations of the FDCPA, Mr. Lanni has been

    subjected to illegal collection activities for which he has been damaged.

           21.      Defendant’s actions have damaged Mr. Lanni by causing him

    embarrassment.

           22.      Defendant’s actions have damaged Mr. Lanni by causing him anxiety.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Lanni v. Midland Credit Management, Inc.
                                                 Page 4 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 5 of 7




           23.      Defendant’s actions have damaged Mr. Lanni by causing him stress.

           24.      Defendant’s actions have damaged Mr. Lanni by being an annoyance.

           25.      Defendant’s actions have damaged Mr. Lanni by causing him aggravation.

           26.      Defendant’s actions have damaged Mr. Lanni by invading his privacy.

           27.      It has been necessary for Mr. Lanni to retain the undersigned counsel to

    prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           28.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

    against Defendant as follows:

                    a. Awarding statutory damages as provided                       by 15 U.S.C. §

                        1692k(a)(2)(A);

                    b. Awarding actual damages;

                    c. Awarding costs and attorneys’ fees; and

                    d. Any other and further relief as this Court deems just and equitable.


         Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)


           29.      Mr. Lanni re-alleges paragraphs 1-14 and incorporates the same herein by

    reference.

           30.      Defendant violated the FCCPA. Defendant’s violations include, but are

    not limited to, the following:

           a. Defendant violated Fla. Sta. § 559.72 (7) by continuing to send

                 collection letters to Mr. Lanni after Mr. Lanni notified



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Lanni v. Midland Credit Management, Inc.
                                                 Page 5 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 6 of 7




                 Defendant in writing that he refuses to pay the Debt and that

                 Defendant cease further communication with Mr. Lanni, which

                 reasonably be expected to harass Mr. Lanni.

           31.      As a result of the above violations of the FCCPA, Mr. Lanni has been

    subjected to unwarranted and illegal collection activities and harassment for which he has

    been damaged.

           32.      Defendant’s actions have damaged Mr. Lanni by causing him

    embarrassment.

           33.      Defendant’s actions have damaged Mr. Lanni by causing him anxiety.

           34.      Defendant’s actions have damaged Mr. Lanni by causing him stress.

           35.      Defendant’s actions have damaged Mr. Lanni by being an annoyance.

           36.      Defendant’s actions have damaged Mr. Lanni by causing him aggravation.

           37.      Defendant’s actions have damaged Mr. Lanni by invading his privacy.

           38.      It has been necessary for Mr. Lanni to retain the undersigned counsel to

    prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           39.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

    against Defendant as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees;



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Lanni v. Midland Credit Management, Inc.
                                                 Page 6 of 7
Case 9:19-cv-80439-RKA Document 1 Entered on FLSD Docket 03/28/2019 Page 7 of 7




                  e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                  f. Any other and further relief as this Court deems just and equitable.




                                  DEMAND FOR JURY TRIAL

         Plaintiff, Rick and Lori Lanni, demands a trial by jury on all issues so triable.



     Respectfully submitted this March 28, 2019,

                                                     /s/ Michael A. Ziegler
                                                     Michael A. Ziegler, Esq.
                                                     Florida Bar No. 74864
                                                     mike@zieglerlawoffice.com

                                                     /s/ Kaelyn Steinkraus
                                                     Kaelyn Steinkraus, Esq.
                                                     Florida Bar No. 125132
                                                     kaelyn@zieglerlawoffice.com

                                                     Law Office of Michael A. Ziegler, P.L.
                                                     2561 Nursery Road, Suite A
                                                     Clearwater, FL 33764
                                                     (p) (727) 538-4188
                                                     (f) (727) 362-4778
                                                     Attorneys and Trial Counsel for Plaintiff




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Lanni v. Midland Credit Management, Inc.
                                               Page 7 of 7
